Robinson J.
— This proceeding arises under chapter 28 of the Acts of the Twenty-Sixth General Assembly, entitled “An act imposing a collateral inheritance tax and providing for the collection of the same.” The material facts involved are as follows: In August,' 1896, Thomas H. McGhee, a non-resident of this state, died intestate. Neither wife, parent, nor any lineal descendant, adopted child, nor lineal descendant of an adopted child, survived him, and his only heirs are twenty-five children and grandchildren of Ms four *11deceased sisters. He left .both real and personal property in this state, and on the last day of August, 1896, Nath. French was appointed administrator of his property within this state. In March, 1897, the administrator commenced this proceeding, In which he asked for the appointment of three appraisers to value and appraise the property of the decedent within this state, for the purpose of ascertaining the amount of inheritance tax due on the property. Appraisers were accordingly appointed, who thereafter filed a report which contained a list of the property which belonged to the estate and fixed its “assessed value” at twenty-two thousand, five hundred and thirty-five dollars, and stated that the appraisers were uncertain whether each heir was entitled to an exemption of one thousand dollars, or whether that exemption was only from the total assessed value. The court approved the appraisement, and found that each heir was entitled to an exemption of one thousand dollars, and thereupon ordered that the administrator pay the collateral tax on the amount of the shares of each heir in excess of one thousand dollars. Thereafter the state filed an application to have the appraisement and order of the court based thereon set aside, and as grounds therefor stated that the proceedings had been without notice to the state, and that it had not had an opportunity to appear at the time the order of the court was made, that the appraisement was much below" the actual value of the property, and that the court erred in computing the tax due from the estate, to the prejudice of the state. The application of the state was sustained, and the appraisers were directed to appraise all the property of the estate at a fair market value; and it was also ordered that from' the valuation thus ascertained the debts, costs, and the expenses of the administration, and the sum of one thousand dollars, exempt by statute, *12be deducted, and that the remainder be assessed with the collateral inheritance tax. A new appraisement was made as directed, and the property was appraised at the sum of sixty-two thousand, five hundred and eighty dollars. After deducting the expense of administration, and one thousand dollars in addition, fifty-eight thousand dollars, subject to the statutory tax, were found to remain. The valuation and report of the appraisers were approved, and the payment of the inheritance tax on the amount last named was directed. The administrator appeals from the order setting aside the first appraisement, and directing a new one, and from the approval of the second appraisement, and second order directing the payment of the tax.
*131 *12I. Section 1 of the act of the general assembly to which we have referred is as follows. “All property within the jurisdiction of the state, and any interest therein, whether belonging to the inhabitants of this state or not, and whether tangible or intangible, which shall pass by will or by the intestate laws of this or any other state, or by- deed, grant, sale, or gift made or intended to take effect in possession or in enjoyment after -death of the grantor, or donor, to any person in trust or otherwise, other than to or for the use of the father, mother, husband, wife, lineal -descendant, -adopted child, the lineal descendant of an adopted child of a descendant, or to or for charitable, educational, or religious societies or institutions within this state, shall be subject to a tax of five per centum of its value, above the sum of one thousand dollars, after the payment of all debts, for the use of the state; and all administrators, executors, •and trustees, and such grantee under a conveyance, and any such donee under a gift, made during the grant- or’s or donor’s life, shall be respectively liable for all such taxes to be paid by them respectively, except as *13herein otherwise provided, with lawful interest as hereinafter set forth, until the same shall have been paid'. The tax aforesaid shall be and remain a lien on such estate from the death of the decedent until paid:” It is contended by the appellant, and conceded by the state, that the tax for which this statute provides is not a tax upon property, as that phrase is ordinarily understood, but a tax upon the succession, — upon the privilege of succeeding to the estate of the decedent, — and for the purposes of this case that will be assumed to be true. We next inquire whether, in ascertaining the 'amount of property subject to tax, the one thousand dollars exempt therefrom is to be. deducted only from the aggregate amount of the property which remains after the payment of debts of the estate, or whether only so much of the share of each hem as exceeds the sum of one thousand dollars is subject to the tax. The appellant contends for the latter interpretation, and urges that the other was not intended by the general asssembly, and would be unreasonable and unfair in its practical effects. The language, “Ail property within the jurisdiction of this state * * * which shall pass * * * to any person * * * [other than the person exempted] shall be subject to a tax of five per centum of its value, above the sum of one thousand dollars,” taken alone, would tend to support the interpretation for which the appellant contends, but, to ascertain the legislative intent, all relevant parts of the act must be considered. It is the rule that “words importing the singular number may be extended to include several persons or things.” Code 1873, section 15, subdivision 3. Hence the statutory phrase “to any person” does not necessarily mean one person only, but will include more than one, when that is required to give the statute the effect it was intended to have. The administrator, executor, or trustee *14charged with the duty of settling the estate is liable for the payment of the tax, excepting that in some cases he is required to collect the tax from the person who* is to receive the property, and to do certain things provided by statute to secure a lien for the tax upon property subject to it. But the tax is only payable on account of the property of an estate in excess of one thousand dollars which remains “after the payment of all its debts.” To' whose debts does the statute refer? The officer charged with the duty of settling the estate cannot have official knowledge of the debts of the collateral heir or other person to whom the property is to go, and there does not appear to be any good reason for granting to such a person, because he is in debt, an exemption, at the expense of the state, which is not granted to a person of the same class who is not in debt. It is evident that the debts to be paid are those which are claims against the estate of decedent, and we are of the opinion that both of the phrases, “above the sum of one thousand dollars” and “after the payment of all debts,” have direct relation to the estate of the decedent. The legislative intent as to this may be expressed thus: “All property within the jurisdiction of this state, which shall pass by will or the intestate laws of this or any other state, or by deed, grant, sale or gift made, * *” other than to or for the use of the persons specified, “shall be subject to a tax of five per centum of its value above the sum of one thousand dollars, after the payment of all its debts, for the use of the state.” Other portions of the act tend to justify the interpretation we adopt, and we do not doubt that it expresses the legislative intent. It will, as nearly as is practicable, operate uniformly, where the conditions are the same, and thus produce equality in results. The case of In re Howe, 112 N. Y. 100 (19 N. E. Rep. 513), is relied upon in support of the interpretation for which the appellant *15contends. But we must decline to follow that case, so far as it can be regarded as applicable to the statute under consideration.
2 II. The appraisement which was set aside appears to have been according to the assessed value of the property fixed for the purposes of ordinary taxation, while the second assessment represented its fair market value. It is claimed that the value contemplated by section 1 is not the fair market value, but the value assessed for the levying of ordinary taxes; and attention is called to the fact that the word “value,” without qualification, is used in section 1, while the words “appraised value” are used in section 8, the “actual market value” is specified in section 4 and 5, and the word “value,” without qualification, is also used in section 5. There is nothing in any part of-the act to indicate that the general assembly intended to have the value of the property, as fixed by assessors and equalizing boards, considered for any purpose. The appraisement is to be made by appraisers, and is subject to the approval of the court. When the word “value” is applied to property, and no qualification is expressed or implied, it means the price which the property will command in the market. 28 Am. & Eng. Enc. Law, 46. See, also, Pool v. Hennessy, 39 Iowa, 192. We are of the opinion that the different words used in the statute to designate the- value of the property are intended to express substantially the same meaning, and that the value fixed should in all cases be the fair market value.
3 III. It is claimed the district court did not have power to order a second appraisement. The state was not a party to the first appraisement, and its interest in the proceedings was such that it was within the power of the court, on the application of the state, and a showing of error in the proceedings theretofore had, to correct the error by means of a new appraisement. We do not find any error in *16the proceedings of the district court of which the appellant can complain and its judgment is affirmed.
Waterman, J., takes no- part.